J-A15009-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JOAN LICHTMAN                               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellant

                  v.

CHUBB GROUP OF INSURANCE
COMPANIES, MATTHEW CARRAFIELLO,
GARY GLAZER, EDWARD D. CHEW,
BARBARA DEELEY, PHILADELPHIA
SHERRIFF, CYNTHIA BERNSTIEL,
NELSON LEVINE DELUCA & HORST, LLC,
E. GERALD RIESENBACH, RITTENHOUSE
PLAZA, INC., EDWARD EDELSTEIN,
WILLIAM LEDERER, MARY DUDEN,
STANTON OSWALD, RUTH FERBER,
SANDRA FOXX-JONES, SLAVKO BRKICH,
JON SIRLIN, DANA PLON, PETER
LESSER, SUSAN KUPERSMITH,
ADRIENNE HERNDON, SIRLIN GALLOGLY
& LESSER, WALTER FLAMM, ALISON
TULIO, WILLIAM CALLAHAN, FLAMM
WALTON, SCOTT ADDIS, THE ADDIS
GROUP, PAMELA DEMBE, ALLAN
TERESHKO, IDEE C. FOX, WILLIAM
MANFREDI, VICKI GOLDBERG, JOANNE
DAVIDOW, PRUDENTIAL FOX ROACH,
AND OLD REPUBLIC NATIONAL TITLE
COMPANY

                       Appellees                No. 1492 EDA 2013


                    Appeal from the Order April 19, 2013
          In the Court of Common Pleas of Philadelphia County
        Civil Division at No(s): November Term, 2011, No. 03159


BEFORE: PANELLA, J., LAZARUS, J., and JENKINS, J.

MEMORANDUM BY PANELLA, J.:                 FILED SEPTEMBER 04, 2014
J-A15009-14


        Appellant, Joan Lichtman, appeals, pro se, from the order denying her

petition to open judgment, entered by the Honorable Sandra Mazer Moss,

Court of Common Pleas of Philadelphia. After careful review, we quash the

appeal.1

        Lichtman filed a praecipe for a writ of summons and a motion to

proceed in forma pauperis on December 1, 2011. The trial court denied the

in forma pauperis motion on December 30, 2011.             Lichtman requested

reconsideration, which the trial court denied via order dated January 31,

2012.      The trial court subsequently entered a judgment of non pros on



        Lichtman pursued various appellate remedies from the denial of in

forma pauperis status, none of which were successful. On March 21, 2013,

she filed the instant petition to open the judgment of non pros. On April 19,

2013, the trial court denied the petition to open judgment, and Lichtman

filed this timely appeal.

        On appeal, Lichtman raises five issues for our review:

____________________________________________


1

(wilfully late) Appellee Brief of, and to Disqulaify Reger, Rizzo & Darnall with
                                                                               e
authority in her 43 page motion, our review leads us to conclude that it is
simply a restatement of her allegations of perjury and official corruption,
without actually developing any meaningful argument in support of specific
allegations of error. Ulti

any claims on appeal.



                                           -2-
J-A15009-14


     1. Did the trial court err or abuse discretion, when failing even
        to read the docket sheet, and/or failing ot hold a hearing,
        and/or denying due process, prior to rendering a decision,

          clearly contradicts the facts, evidence and law on the record
          and before the Court?
     2.   Was the trial court biased against an unrepresented litigant?
     3.   Did the trial court err or abuse discretion, when sustaining
          mistakes/malfeasance by the Prothonotary, in the assignment
          of motions to a judge who is also a named defendant, and/or
          failing to vacate/strike a Judgment Non Pros which is legally
          null and void?
     4.   Did the trial court err or abuse discretion by failing to self-
          recuse?
     5.   Is the trial court in violation of Rules of Professional Conduct
          and Canons of Judicial Conduct, by failing to be informed as
          to the facts, evidence, and the governing law; by failing to
          obey the Rules and Canons, and thereby, having left the trial
          judge, herself, subject to disciplinary action for conduct

          sustaining, ratifying,

          which the trial court deliberately neglected to address, read,
          and/or consider, while egregiously endangering the literal
          survival of an impoverished, unrepresented litigant?




defects, which hamper meaningful appellate review of her claims. We need

not catalog them here, but note t

both the scope and standard of review. See Pa.R.A.P. 2111.



contains no citations to authorities, and makes no attempt to apply any

authority to the present case.      See Pa.R.A.P. 2119(b).       By and large,




                                      -3-
J-A15009-14




lacks any explication of the issues she seeks to raise on appeal, and is

broken into only two subsections, which are not directly related to the issues

she lists in her statement of issues on appeal.



Procedure and the defects are substantial, this Court may, in its discretion,



Giant Food Stores, LLC v. THF Silver Spring Development, L.P., 959
A.2d 438, 443 n.1 (Pa. Super. 2008) (citing Pa.R.A.P. 2101). Furthermore,

                                operly raised and developed in briefs, when the

briefs are wholly inadequate to present specific issues for review[,] a Court

                                                 Branch Banking and Trust v.

Gesiorski, 904 A.2d 939, 942-43 (Pa. Super. 2006).

       We are therefore compelled to quash this appeal as the numerous and

serious defects in the brief prevent us from conducting a meaningful review.2


____________________________________________


2
                                                                      pro se
litigant, we note that appellant is not entitled to any particular advantage
because she lacks legal training. As our Supreme Court has explained, any
layperson choosing to represent herself in a legal proceeding must, to some
reasonable extent, assume the risk that her lack of expertise and legal
training will prove her              Gesiorski, 904 A.2d at 942 (citation
omitted). As Lichtman has chosen to proceed pro se, she cannot now expect
this Court to act as her attorney.




                                           -4-
J-A15009-14


      Appeal quashed.

(wilfully late) Appellee Brief of, and to Disqulaify Reger, Rizzo & Darnall with

                                                   Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/4/2014




                                     -5-